Citation Nr: 1719362	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss prior to September 2, 2011.  

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss since September 2, 2011.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the Veteran's claim was subsequently transferred to the New York RO.

The Veteran provided testimony at a May 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In October 2014, the Board remanded the claim for an initial higher rating for bilateral hearing loss for further development.  The development requested having been completed, that claim is now appropriate for appellate review.

The issue of entitlement to a TDIU has been raised during the adjudicatory process of the underlying disability.  As such, it is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to September 2, 2011, audiometric testing revealed, at worst, Level II hearing acuity in both ears, and the Veteran reported difficulty hearing in various contexts.

2.  From September 2, 2011, audiometric testing revealed, at worst, Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear, and the Veteran reported difficulty hearing in various contexts.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss were not met for any part of the initial rating period prior to September 2, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met for any part of the rating period from September 2, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to higher ratings because of the significant impact his hearing loss has on his daily life.  For instance, he has reported that he has to tell his wife and others to repeat themselves, and that he has difficulty hearing the television, when speaking on the telephone, in movies, and in restaurants.            

Hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

After a review of all the evidence in this Veteran's case, the evidence weighs against the appeal for higher ratings for both periods.  

Prior to September 2, 2011, audiometric testing revealed, at worst, Level II hearing acuity in both ears, which results in a zero percent rating under Table VII.  Specifically, a November 2009 VA audiology consultation note indicates that the Veteran had mild sloping to moderate sensorineural hearing loss with work recognition scores of 84 percent in the right ear and 88 percent in the left ear.  The specific audiogram results were not included in the VA treatment note.    

An April 2010 VA examination report reflects puretone thresholds of 50, 55, 50, and 50 decibels in the right ear, and 40, 55, 60, and 55 decibels in the left ear at the test frequencies 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 51 decibels in the right ear and 53 in the left ear.  The speech recognition scores were 88 percent in both ears.  Using Table VI, the hearing impairment was Level II in both ears.  As noted above, this results in a zero percent disability evaluation under Table VII.  Therefore, the April 2010 VA examination report weighs against the assignment of a compensable rating.

An August 2010 note from a private physician indicates the Veteran failed an audiogram at the test frequencies of 1000, 2000, 3000, and 4000 Hz in the right ear and at the frequencies of 2000, 3000, and 4000 Hz in the left ear; however, no further information is provided.  

Based on the evidence above, the Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a compensable rating for bilateral hearing loss for any part of the initial rating period on appeal prior to September 2, 2011. 

Next, the Board also finds that the weight of the evidence is against the assignment of a rating in excess of 10 percent from September 2, 2011.  Specifically, from September 2, 2011, audiometric testing has revealed, at worst, Level V hearing acuity in the right ear, and level IV hearing acuity in the left ear, which results in a 10 percent rating under Table VII.

The evidence includes a September 2011 VA audiology note indicating mild sloping to moderate sensorineural hearing loss bilaterally, with word recognition scores of 80 percent in both ears.  Again, the VA treatment note does not provide the specific results of the audiogram conducted on that date.

At a February 2012 VA examination, an audiogram revealed puretone thresholds of 45, 65, 70, 70, and 60 decibels in the right ear, and 40, 45, 60, 65, and 60 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 66 decibels in the right ear and 58 decibels in the left ear.  The speech recognition scores were 88 percent in both ears.  The puretone results in the right ear meet the exceptional pattern criteria under 38 C.F.R. § 4.86(a); application of Table VIA results in the assignment of a level V hearing acuity.  Using Table VI, the hearing impairment is Level III in the left ear.  This results in a 10 percent disability evaluation under Table VII, weighing against a rating in excess of 10 percent.  

A February 2012 note from a private physician indicates that the Veteran failed an audiogram at the test frequencies of 1000, 2000, 3000, and 4000 Hz in both ears; however, the audiogram results are not provided.  An August 2013 audiology note indicates severe rising to moderate sloping to severe/profound mixed hearing loss, bilaterally, and that word recognition was 78 percent in the right ear and 80 percent in the left ear.  While the diagnosis indicates a change in severity since the September 2011 description of mild sloping to moderate hearing loss, the speech recognition scores, which are a more precise measurement of hearing acuity than lexical adjectives such as moderate or severe, do not represent a significant change from that note, thus weighing against an increased rating.

An undated letter from a private hearing aid company received in November 2014 indicates that testing revealed moderate to severe hearing loss in both ears, but did not include any additional information.  

At a January 2015 VA examination, an audiogram revealed puretone thresholds of 45, 65, 70, 75, and 65 decibels in the right ear, and 40, 50, 65, 65, and 60 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 69 decibels in the right ear and 60 decibels in the left ear.  The speech recognition scores were 80 percent in the right ear and 82 percent in the left ear.  The puretone results in the right ear meet the exceptional pattern criteria under 38 C.F.R. § 4.86(a); application of Table VIA results in the assignment of a level V hearing acuity.  Using Table VI, the hearing impairment is Level IV in the left ear.  This results in a 10 percent rating under Table VII, weighing against a rating in excess of 10 percent.

In sum, the Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a rating in excess of 10 percent for bilateral hearing loss for any part of the appeal period from September 2, 2011. 

The Veteran asserts that there is a negative effect from his hearing loss disability on his daily life, including his occupation and contends that his hearing loss is worse than is reflected by the ratings assigned.  However, these statements alone do not warrant higher ratings.  Indeed, as noted above, the objective audiometric test scores and speech recognition scores throughout the rating period on appeal weigh against the assignment of higher ratings.  Moreover, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.

For these reasons, the appeal is denied as the preponderance of the evidence weighs against the claim and the benefit of the doubt doctrine is not for application.

Next, in the March 2017 Post-Remand Brief, the Veteran raised the issue of entitlement to an extraschedular rating.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran argues that the requirements set forth in Thun have been met based on his competent testimony and the January 2015 VA examiner's medical opinion regarding functional impairment.  Specifically, the examiner stated that, in an occupational environment, the Veteran would have great difficulty hearing and understanding conversation, hearing on the phone, in any type of meeting situation, and all other listening activities.  She further opined that his occupational functioning would be greatly reduced to the point where he would not be able to function in an occupational setting.

However, the symptomatology and impairments caused by the Veteran's hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As noted above, he has reported difficulty hearing others, and difficulty hearing in various situations such as on the telephone, in restaurants, and at the movies.  The Court has specifically held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  

Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).  Notably, in addition, the Veteran has specifically denied symptoms such as otalgia, vertigo, otorrhea, and other symptoms that may not be contemplated by the rating criteria (see, e.g., VA audiology notes dated November 30, 2009, September 2, 2011, and August 12, 2013).

Further, in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned are appropriate because the rating criteria are adequate.  Moreover, the rating criteria provide for even more severe hearing loss disability than that experienced by the Veteran.  In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of his combined service-connected disabilities and referral for extraschedular consideration is not warranted for any part of the rating period on appeal under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Next, the 2010, 2012, and 2015 VA examiners specifically addressed the functional effects caused by bilateral hearing loss by noting the Veteran's difficulty understanding conversation and hearing in various contexts.  While he has stated that his hearing loss disability has created difficulty in his daily life and occupation, such effects were considered by the VA examiners.  Therefore, there is no prejudice to him, in that the functional effects of his hearing loss are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

An initial higher (compensable) rating for bilateral hearing loss prior to September 2, 2011, is denied.  

A rating in excess of 10 percent for bilateral hearing loss since September 2, 2011, is denied.  


REMAND

At the January 2015 VA examination, the examiner stated that the Veteran would have great difficulty hearing and understanding conversation, hearing on the phone, in any type of meeting situation, and all other listening activities in an occupational environment.  This reasonably raises an issue of employability and the Veteran raised the issue in the March 2017 Appellate Brief.  However, he has not been provided with VCAA notice of concerning the requirements of a TDIU nor has he been provided with an opportunity to complete the appropriate claims form, which is designed to elicit the information necessary and relevant for VA to fully and fairly adjudicate the issue of entitlement to a TDIU.  

In view of these circumstances, it is appropriate to remand the issue of TDIU so that all the proper development and consideration may be made by the AOJ in the first instance.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. Provide to the Veteran and his representative all required notice and claims forms in response to the claim for TDIU.

2.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal cannot be granted, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


